EXHIBIT 99.1 Apptio Announces Results for the First Quarter of 2017 Q1 subscription revenue of $36.2 million, up 20% year-over-year Bellevue, WA (May 4, 2017) - Apptio, Inc.(NASDAQ:APTI), the business management system of record for hybrid IT, today announced results for the quarter ended March 31, 2017. "Our first quarter was highlighted by subscription revenue growth of 20%, as we saw solid demand from both our strategic and enterprise segments,” said Sunny Gupta, co-founder and CEO, Apptio. “We are pleased by our free cash flow of over $10 million, our continued innovation, and our high competitive win rates.”
